DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The amendment to independent claim 5 is drawn to the embodiment illustrated in figure 5B (see Remarks, p. 8), however, the new limitations do not clearly describe the structure of figure 5B (see rejections under 112(b) below).  To the extent claim 5 is directed to the and a projection (e.g., 46) is formed extending from the front wall to the rear wall.  Further, it is noted that the description of figure 5B in para. [0028] explicitly teaches that additional bottom wall sections may be added if the other sections “have upper surfaces that are substantially flush (within 3 mm, preferably within 1 mm, of flush) with the bottom wall sections 38a, 38b,” but does not suggest forming projections in the bottom wall.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the recitation of “a first inner member of the plurality of inner members” is indefinite.  Claim 5 previously recites “a plurality of inner members” (line 4), “a left inner member” (line 8) and “a right inner member” (line 10).  Considering that claim 5 already requires at least two inner members (left and right) of the plurality of inner members, it is unclear what the “first inner member” recited in line 23 is referencing.  Is it an additional inner 
Regarding claim 5, the fastening step of line 25 is indefinite.  Claim 5 recites “a flange on a first portion of the first inner member [and] a flange on a second portion of the first inner member” which are fastened on each other.  It is unclear how two flanges which are located on the same member (first inner member) can fastened to each other consistent with the embodiments disclosed (i.e., figure 5B; note that none of the embodiments show two flanges on the same part forming a loop to fasten to one another).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doucet et al. (EP 1,452,296 A1) in view of Fergeson (US 2013/0248680).
Claim 5:


    PNG
    media_image1.png
    930
    1074
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    447
    615
    media_image2.png
    Greyscale

Doucet does not explicitly teach flanges on the connecting edges for fastening the inner members rather only mating side surfaces.
Fergeson teaches a method for molding an article in a modular mold (abstract) including providing and attaching a plurality of mold sections (40, 52; figures 5A-C; and 701, 702; figures 7A-7C) wherein the attachment occurs at flanges located on surfaces opposite of the molding cavity (figures 5A-C and 7A-C).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have incorporated the flange connection structure of Fergeson into the modular mold of Doucet in order to provide external mounting surfaces which are easily 

Claim 6:
	Doucet teaches that the front edges (6) and rear edges (6) of the plurality of inner members are substantially aligned with one another and with top edges (6) of the left cap and right cap (6 is a circumferentially extending top edge around the entire mold; figure 1, para. [0035]).
Claim 7:
	Doucet teaches the method above but does not explicitly teach flanges on the mold sections (1, 2, 3, 4, 5) as recited in claim 7, rather only mating side surfaces.  
Fergeson teaches a method for molding an article in a modular mold (abstract) including providing and attaching a plurality of mold sections (40, 52; figures 5A-C; and 701, 702; figures 7A-7C) wherein the attachment occurs at flanges located on surfaces opposite of the molding cavity (figures 5A-C and 7A-C).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have incorporated the flange connection structure of Fergeson into the modular mold of Doucet in order to provide external mounting surfaces which are easily accessed for assembly/disassembly of the mold sections for reconfiguration as well as a 
Claim 8:
	Doucet teaches that the inner wall of each inner member of the plurality of inner members includes (see figure below) a bottom planar portion (the bottom being formed by a plurality of planar sections), a front planar portion secured on a first side of the bottom planar portion and being perpendicular to the bottom planar portion (seat back shown as perpendicular to seat bottom), and a rear planar portion secured on a second side of the bottom planar portion and being perpendicular to the bottom planar portion, the second side being opposite the first side.

    PNG
    media_image3.png
    398
    762
    media_image3.png
    Greyscale

Claim 9:
	Doucet teaches that the left cap (see figure below) includes a left side wall, a left bottom wall secured to a bottom edge of the left side wall, a left front wall secured to a front edge of the left side wall, and a left rear wall secured to a rear edge of the left side wall, the method further comprising: fastening the left bottom wall to the bottom planar portion of the left inner member (figures 1 and 9-13); fastening the left front wall to the front planar portion of the left inner member (figures 1 and 9-13); and fastening the left rear wall to the rear planar portion of the left inner member (figures 1 and 9-13).

    PNG
    media_image4.png
    408
    747
    media_image4.png
    Greyscale

Claim 10:
	Doucet teaches that the right cap (see figure below; mirror of left cap) includes a right side wall, a right bottom wall secured to a bottom edge of the right side wall, a right front wall secured to a front edge of the right side wall, and a right rear wall secured to a rear edge of the right side wall, the method further comprising: fastening the right bottom wall to the bottom planar portion of the right inner member (figures 1 and 9-13); fastening the right front wall to the front planar portion of the right inner member (figures 1 and 9-13); and fastening the right rear wall to the rear planar portion of the right inner member (figures 1 and 9-13).

    PNG
    media_image5.png
    408
    747
    media_image5.png
    Greyscale

Claim 11:
	Doucet teaches securing the left edge of the left inner member (2) of the plurality of inner members to the left cap (1) (figure 1); securing the right edge of the right inner member (4) of the plurality of inner members to the right cap (5) (figure 1); securing the left edge of each inner member of the remaining portion (3) to the right edge of another inner member (2) of the plurality of inner members; and securing the right edge of each inner member of the remaining portion (3) to the left edge of another inner member (4) of the plurality of inner members (figure 1).
Doucet teaches the method above but does not explicitly teach flanges on the mold sections (1, 2, 3, 4, 5) as recited in claim 11, rather only mating side surfaces.  
Fergeson teaches a method for molding an article in a modular mold (abstract) including providing and attaching a plurality of mold sections (40, 52; figures 5A-C; and 701, 702; figures 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have incorporated the flange connection structure of Fergeson into the modular mold of Doucet in order to provide external mounting surfaces which are easily accessed for assembly/disassembly of the mold sections for reconfiguration as well as a simplification of providing a single fastener size for all connections as opposed to selecting the length of the fastener depending on the length of the assembled mold sections, as in Doucet.  Accordingly, the incorporation of flanges on the mold elements of Doucet would result in flanges in the claimed locations to secure the sections of Doucet.
Claim 12:
	Doucet teaches that at least two of the inner members positioned between the left cap and the right cap each include a projection (see figure below) extending upwardly from the bottom planar portion thereof and extending between the front planar portion and the rear planar portion.

    PNG
    media_image6.png
    400
    562
    media_image6.png
    Greyscale

Claim 13:
	Doucet teaches the projection above which necessarily creates a cavity in the molded sheet but does not explicitly discuss its size relative to a tine of a forklift.  The examiner notes that the cavity created by the projections above is formed to be a knee-bend in a tub for an occupant in a seated position, accordingly, the cavity is sufficiently large to receive a tine of a forklift.  Further, it has been held that a recitation with respect to the manner in which an article is intended to be employed does not differentiate the article from a prior art article satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Here the resulting article is capable of the recited use as a cavity for receiving a tine of a forklift and does not alter the process for manufacturing the resulting article.

Claim 14:
	Doucet teaches removing at least one of the plurality of inner members from the mold and repeating (a) through (e) such that a number of inner members between the left cap and right cap in the mold is different than for a previous iteration of performing (a) through (e) (para. [0008], [0009], [0023], [0051], [0052]; figures 9-13).
Claim 19:
	Doucet teaches that the container member is in the form of a molded sheet having the shape of the mold, but does not explicitly use the term lid.  The examiner notes that the molded sheet when removed from the mold is inherently capable of being used as a lid or covering, in fact, the molded sheet, when placed in a spa frame covers the spa frame and holds water.  Further, it has been held that a recitation with respect to the manner in which an article is intended to be employed does not differentiate the article from a prior art article satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Here the resulting article is capable of the recited use as a lid and does not alter the process for manufacturing the resulting article.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doucet in view of Fergeson as applied to claim 5 above and further in view of Meure et al. (US 2020/0114597).
Claim 15:
	Doucet teaches that “a seamless transition is crucial” between the modular sections for aesthetic and durability considerations (para. [0015]) but does not explicitly teach applying 
	Meure teaches a multi-section mold (400, 402, 404) for thermoforming a sheet material preform (802) wherein seals are used between surfaces of the modular tool (400) (para. [0052]).  
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have incorporated seals between the modular tooling sections as taught by Meure into the thermoforming modular tooling system of Doucet/Fergeson in order to ensure tight interfaces between the sections (para. [0052]) to provide seamless transitions as desired by Doucet.

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doucet in view of Fergeson as applied to claim 5 above and further in view of Udin (US 2005/0064148).
Claim 16:
	Doucet teaches that the material comprises resin (para. [0024]-[0025]) and fiber (para. [0025]) but does not explicitly teach carbon fiber.
	Udin teaches that the sheet of thermoplastics material shaped in the thermoforming process comprises carbon fibers and resin (paras. [0031], [0045]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have used carbon fiber with resin, as taught by Udin, in place of glass fiber and resin, as taught by Doucet, since both fibers stabilize and reinforce the resin of the resulting product.  Further, It would have been obvious to one having ordinary skill in the art at In re Leshin, 125 USPQ 416.
Claim 17:
	Doucet teaches that allowing the material to harden comprises curing the resin (thermoforming, para. [0024], [0030]).
Claim 18:
	Doucet teaches that curing the material comprises and heating the material (para. [0024], thermoforming).  Doucet does not explicitly teach applying a vacuum to the material.
	Udin teaches that the curing the material comprises applying a vacuum to the material (paras. [0029], [0032]) and heating the material (“thermoforming”, para. [0029]; paras. [0030]. [0035], [0036]).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doucet in view of Fergeson as applied to claim 5 above and further in view of Schurman (US Patent No. 4,151,976).
Claim 20:
	Doucet teaches that the container member is one component of a container, for example a base or a lid, depending on its intended use.  Doucet does not explicitly teach the method further comprising manufacturing a lid according to (a), (b), (c), (d), and (e) and securing the lid to the base.

	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have incorporated coordinating modular mold sections for a lid formed by the same process as the base, as taught by Schurman, into the method of Doucet since Schurman teaches that the system simplifies tooling inventory and cost in the manufacture of large containers. 
Response to Arguments
Applicant's arguments filed 2/9/2022 have been fully considered but they are not persuasive.
Applicant alleges that Doucet fails to teach the newly added limitations of claim 5, specifically since “the sections (2, 3, 4, 5, 6) are single pieces and do not include a first portion and a second portion having flanges secured to one another as recited in claim 5.” (Remarks, pg. 9).  The examiner respectfully disagrees.  As addressed in the rejection of amended claim 5 above, Doucet teaches fastening a first portion of the first inner member to a second portion of the first inner member (see marked up figure 13 below; circled embodiments include a joint along the bottom wall of the middle section), the first portion and the second portion each 
    PNG
    media_image2.png
    447
    615
    media_image2.png
    Greyscale

Further, Fergeson teaches a method for molding an article in a modular mold (abstract) including providing and attaching a plurality of mold sections (40, 52; figures 5A-C; and 701, 702; figures 7A-7C) wherein the attachment occurs at flanges located on surfaces opposite of the molding cavity (figures 5A-C and 7A-C).
Accordingly, applicant’s suggestion that the newly added structure of claim 5 is not disclosed by the cited references is not persuasive.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M KOEHLER whose telephone number is (571)272-3560. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726